                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 THE UNITED STATES OF AMERICA,
 ex rel. Joseph M. Thomas, Bringing this
 Action on Behalf of the United States of
 America,

      Plaintiff,
                                                            1:17-CV-276
 v.

 DUKE UNIVERSITY, et al.,

      Defendants.


                                        ORDER

         Relator Joseph M. Thomas and Defendants Duke University and Duke University

Health System, Inc. (the “Movants”) jointly ask the Court for leave to exceed the word

count in Local Rule 7.3(d) for briefs filed in support of their motions for summary

judgment. In view of the potential complexity of the issues and the need for thorough

briefing, the Motion, Doc. 277, is GRANTED, and the word limitation applicable to the

Movants’ summary judgment briefs is enlarged to 10,000 words each, or a total of 20,000

words if two memoranda are filed, and 26,000 words if three memoranda are filed.

Opposition briefs will be similarly extended to 10,000 words each, and replies to 5,000

words each. The Court relies on counsel to avoid wordiness and personal opinion.

         SO ORDERED, this the 29th day of October, 2018.


                                         ___________ ___________________________
                                           UNITED STATES DISTRICT JUDGE




       Case 1:17-cv-00276-CCE-JLW Document 278 Filed 10/29/18 Page 1 of 1
